            Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

________________________________________
                                                    :
                                                    :
MUHAMMAD MIAH,
                                                    :
                                                    :   CIVIL ACTION NO. 1:20-cv-01172-LJL
                       Plaintiff,
                                                    :
                                                    :   ANSWER AND AFFIRMATIVE
                       vs.                              DEFENSES TO COMPLAINT
                                                    :
                                                    :
THE DOMINICK HOTEL,
                                                    :
                                                    :
                       Defendant.
                                                    :
________________________________________            :

       Defendant 246 Spring Street (NY), LLC, d/b/a The Dominick Hotel, erroneously pleaded

as The Dominick Hotel, (hereinafter “Defendant” and/or the “Hotel”), by and through its

undersigned counsel, WINGET, SPADAFORA & SCHWARTZBERG, LLP, as and for its

Answer to the Complaint (“Complaint”) filed by Plaintiff Muhammad Miah, (“Plaintiff”), states

as follows:

       Plaintiff’s introductory remarks are merely Plaintiff’s purported description of this action

containing no factual allegations to which a response is required by Defendant. To the extent a

response is required, Defendant denies the allegations contained within Plaintiff’s introductory

remarks in the Complaint.

       1.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “1” of the Complaint.

       2.       Defendant denies the allegation in Paragraph “2” of the Complaint.

       3.       Defendant denies the allegations in Paragraph “3” of the Complaint.

       4.       Defendant repeats and re-alleges the responses to Paragraphs “1” through “3” of

the Complaint as if fully set forth herein.


                                                1
            Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 2 of 10



       5.       Defendant admits that Plaintiff was hired on a probationary basis on August 26,

2019. The remaining allegation in Paragraph “5” of the Complaint is denied.

       6.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “6” of the Complaint.

       7.       Defendant admits that Plaintiff was hired as a Bell Person. Defendant denies

knowledge or information sufficient to form a belief as to the truth of the remaining allegation in

Paragraph “7” of the Complaint.

       8.       Defendant denies the allegations in Paragraph “8” of the Complaint.

       9.       Defendant denies the allegations in Paragraph “9” of the Complaint.

       10.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “10” of the Complaint.

       11.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “11” of the Complaint.

       12.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “12” of the Complaint.

       13.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “13” of the Complaint.

       14.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “14” of the Complaint.

       15.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “15” of the Complaint.

       16.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “16” of the Complaint.



                                                2
         Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 3 of 10



       17.     Defendant denies the allegations in Paragraph “17” of the Complaint.

       18.     Paragraph “18” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph “18” of the Complaint.

       19.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “19” of the Complaint.

       20.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “20” of the Complaint.

       21.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “21” of the Complaint.

       22.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “22” of the Complaint.

       23.     Defendant denies the allegations in Paragraph “23” of the Complaint, except admits

a complaint was made about Plaintiff.

       24.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “24” of the Complaint.

       25.     Defendant denies the allegations in Paragraph “25” of the Complaint.

       26.     Defendant denies the allegations in Paragraph “26” of the Complaint, except admits

that Plaintiff was terminated on October 31, 2019.

       27.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “27” of the Complaint.

       28.     Defendant denies the allegations in Paragraph “28” of the Complaint.

       29.     Defendant denies the allegations in Paragraph “29” of the Complaint.



                                                 3
         Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 4 of 10



       30.     Paragraph “30” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“30” of the Complaint.

       31.     Defendant denies the allegations in Paragraph “31” of the Complaint.

       32.     Paragraph “32” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“32” of the Complaint.

       33.     Paragraph “33” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“33” of the Complaint.

       34.     Paragraph “34” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“34” of the Complaint.

       35.     Paragraph “35” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“35” of the Complaint.

       36.     Defendant denies the allegations in Paragraph “36” of the Complaint.

       37.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “37” of the Complaint.

       38.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “38” of the Complaint.




                                                4
          Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 5 of 10



               AS AND FOR AN ANSWER TO “FIRST CAUSE OF ACTION

                              TITLE VII RETALITATION [SIC]”

       39.     Defendant repeats and re-alleges the responses to Paragraphs “1” through “38” of

the Complaint as if fully set forth herein.

       40.     Defendant denies the allegations in Paragraph “40” of the Complaint.

       41.     Defendant denies the allegations in Paragraph “41” of the Complaint.

       42.     Defendant denies the allegations in Paragraph “42” of the Complaint.

       43.     Paragraph “43” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“43” of the Complaint.

       44.     Paragraph “44” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“44” of the Complaint.

             AS AND FOR AN ANSWER TO “SECOND CAUSE OF ACTION

               NEW YORK CITY HUMAN RIGHTS LAW RETALIATION”

       45.     Defendant repeats and re-alleges the responses to Paragraphs “1” through “44” of

the Complaint as if fully set forth herein.

       46.     Paragraph “46” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“46” of the Complaint.




                                               5
          Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 6 of 10



        AS AND FOR AN ANSWER TO “THIRD CAUSE OF ACTION TITLE VII

        DISCRIMINATION ON THE BASIS OF RACE OR NATIONAL ORIGIN”

       47.     Defendant repeats and re-alleges the responses to Paragraphs “1” through “46” of

the Complaint as if fully set forth herein.

       48.     Paragraph “48” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“48” of the Complaint.

       49.     Paragraph “49” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“49” of the Complaint.

             AS AND FOR AN ANSWER TO “FOURTH CAUSE OF ACTION

                    VIOLATION OF THE CITY HUMAN RIGHTS LAW

        DISCRIMINATION ON THE BASIS OF RACE OR NATIONAL ORIGIN”

       50.     Defendant repeats and re-alleges the responses to Paragraphs “1” through “49” of

the Complaint as if fully set forth herein.

       51.     Paragraph “51” of the Complaint contains legal conclusions to which no response

is required. To the extent a response is required, Defendant denies the allegations in Paragraph

“51” of the Complaint.

       WHEREFORE, Defendant respectfully requests that this Court dismiss the Complaint

and all claims for relief set forth therein with prejudice and grant such other and further relief in

favor of Defendant as this Court may find just and proper, including reimbursement for the

attorneys’ fees and costs incurred in defending this action.




                                                 6
         Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 7 of 10



                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a cause of action upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       If Plaintiff sustained any damages as alleged in the Complaint, all of which are expressly

denied, then such damages were caused, either in whole or in part, by the Plaintiff’s own culpable

conduct, fault and/or negligence, and any recovery herein shall be diminished accordingly.

                             THIRD AFFIRMATIVE DEFENSE

       If Plaintiff sustained any damages as alleged in the Complaint, all of which are expressly

denied, then such damages were caused by the culpable conduct, fault and/or negligence of other

persons and/or entities over which Defendant had no control, with no act or omission on the part

of said Defendant contributing thereto.

                            FOURTH AFFIRMATIVE DEFENSE

       The damages alleged to have been suffered by the Plaintiff were caused in whole or in part

by the conduct of persons or entities other than Defendant. Therefore, the Plaintiff’s claims are

barred or diminished in the proportion that such culpable conduct of other persons or entities bear

to the total culpable conduct causing damages.

                              FIFTH AFFIRMATIVE DEFENSE

       Defendant’s alleged conduct was not a proximate cause of any of the damages alleged in

the Complaint.

                             SIXTH AFFIRMATIVE DEFENSE

       The Complaint fails to join all persons and/or entities necessary for the just adjudication of

this action.




                                                 7
         Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 8 of 10



                            SEVENTH AFFIRMATIVE DEFENSE

       To the extent applicable, Plaintiff’s claims are barred by the doctrines of collateral estoppel,

res judicata, waiver, estoppel, unclean hands and/or laches.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are time-barred and/or precluded, in whole or in part, by virtue of the

expiration of the applicable Statutes of Limitations.

                              NINTH AFFIRMATIVE DEFENSE

       Defendant’s treatment of Plaintiff was based on reasonable, legitimate business factors,

sound business judgment undertaken in good faith, was non-discriminatory and non-retaliatory in

nature, and was consistent with and in compliance with Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §2000e et seq. (“Title VII”) and the New York City Human Rights Law,

N.Y.C. Adm. Code §8-107 et. seq. (“NYCHRL”) and all other applicable laws.

                             TENTH AFFIRMATIVE DEFENSE

       The Complaint, and each purported claim alleged therein, fails to allege facts sufficient to

allow recovery of general damages, special damages, liquidated damages, compensatory damages,

attorneys’ fees or punitive damages against Defendant.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff is barred from recovering, in whole or in part, by virtue of his failure to mitigate

the alleged damages (which alleged damages are expressly denied).

                           TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim for the recovery of punitive and/or liquidated damages.

Assuming, arguendo, that Defendant violated the NYCHRL, Plaintiff’s request for an award of

punitive damages should be denied as a matter of law because Defendant did not act maliciously,



                                                  8
         Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 9 of 10



willfully, or with reckless indifference toward Plaintiff, therefore disallowing punitive damages

under the NYCHRL.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s retaliation claims fail because, inter alia, he did not engage in protected activity

pursuant to Title VII or the NYCHRL.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       The NYCHRL claims are barred by the election of remedies doctrine.

                          FIFTEENTH AFFIRMATIVE DEFENSE

       The Complaint should be dismissed as Plaintiff has failed to allege any cognizable theory

of damages against Defendant.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint is barred, in whole or in part, by such additional defenses as

Defendant may have that cannot now be articulated due to the generality of portions of Plaintiff’s

pleadings and the fact that discovery has not been completed. Accordingly, Defendant reserves the

right to supplement the foregoing and to raise additional defenses as may appear as the case

progresses.

                           DESIGNATION OF TRIAL COUNSEL

       Robyn Silvermintz, Esq., is designated as trial counsel for Defendant in this matter.

Dated: April 6, 2020
       River Edge, New Jersey

                                              Respectfully submitted,
                                              WINGET, SPADAFORA &
                                              SCHWARTZBERG, LLP
                                              Attorneys for Defendant
                                              The Dominick Hotel

                                              By: /s/ Robyn Silvermintz

                                                  9
Case 1:20-cv-01172-LJL Document 13 Filed 04/06/20 Page 10 of 10



                            Robyn Silvermintz, Esq.
                            65 East Route 4, Suite 201
                            River Edge, New Jersey 07661
                            (973) 221-8200
                            (973) 221-8201
                            silvermintz.r@wssllp.com




                              10
